         Case 1:16-cr-00281-PGG Document 1072 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                         No. 16 Cr. 281 (PGG)
                -against-
                                                         NOTICE OF MOTION
 LATIQUE JOHNSON, et al.,

                       Defendants.


              PLEASE TAKE NOTICE, that the defendant LATIQUE JOHNSON, by his

attorney EZRA SPILKE, ESQ., will move the Court, before the Honorable Paul G. Gardephe,

United States District Judge for the Southern District of New York, for an Order:

   1. Pursuant to Federal Rule of Criminal Procedure 33(a) and (b)(1), vacating Mr. Johnson's
      conviction of Count 3 of the above-referenced indictment; or

   2. In the alternative, directing that an evidentiary hearing be held outside the presence of the
      jury before trial to determine whether the interest of justice requires vacatur; and

   3. Granting such other and further relief as the Court may deem just and proper.

Dated:        Brooklyn, New York
              August 17, 2021
                                                       /s/ Ezra Spilke
                                                     Law Offices of Ezra Spilke, PLLC
                                                     1825 Foster Avenue, Suite 1K
                                                     Brooklyn, NY 11230
                                                     (718) 783-3682
